Ogden, J.
We think the bill of exceptions in this case com-' -plains of a ruling of the court which will require a reversal of the judgment. This case was called for trial out of its order as .it stood on the docket, and the defendant forced into trial in advance of some forty cases which were docketed before his, and which" had not been called; unprepared for his défense, and taken by surprise, as a matter of course he filed an affidavit for a continuance, winch was overruled. We confess we have been unable to discover the reasons for overruling this motion, but, as the case will go back for another trial, and as the defendant will have gained a new trial, we do not deem it necessary to further notice the motion for a continuance.
It is believed that there is no exception to the rule that when a case is regularly reached on the docket, it has a preference over all other cases, unless for some good and sufficient reason the court may pass it, or set it for a hearing at a particular date. *317And it is also believed that a party cannot, under any circumstance, legitimately be compelled to go to trial in any case, whether civil or criminal, until said case is properly reached on the docket, in the due course of the business of the court. All litigants have a right to their day in court, and have a right to know, at least relatively, when that day will come, that he may prepare for his defense, or otherwise, as the case may be. Article 1461, Paschal’s Digest, declares, in substance, that all suits shall be tried or disposed of in the order in which they stand on the docket, unless otherwise ordered by the court, with the consent of the parties.
It is true that this article has direct reference to civil suits, but there is no reason why it should not apply alike to criminal cases, and we can see many good and sufficient reasons why it should apply with equal or greater force to criminal eases.
Under our statute we can see no force in the exceptions to the indictment, as the same is in plain and intelligible words, and susceptible of but one construction or meaning.
The exceptions to the ruling of the court in relation to the challenge of the jurors, is not well taken. The statute lays down the proper rule, and when that is complied with nothing further can be demanded.
For the reason indicated, the judgment is reversed, and the cause remanded.
Reversed and remanded.